                              Case 1:18-cr-00021 Document 7 Filed 12/31/18 Page 1 of 1


 AO 442 (Rev.01/09) Arrest Warrant



                                          United States District Courx
                                                                                                                                        Certified to be a true and
                                                                                                                                correct copy of the document on file
                                                                        for the                                                        Steven M, Urimore, Clerk.
                                                                                                                                          U.S. District Court
                                                            Southern District of Florida                                             Southern District of Florida

                                                                                                                                By       Clement Hammond

                      United States of America                                                                                  0... Jun 16. 2017
                                  V.




                         Dmitrii Makarenko
                                                                                   Case No.
                                                                                                17-20407
                           a/k/a "Dmitrvi."
                              Defendant
                                                                                                                                Clerk
                                                                                                                            District Court
                                                          ARREST WARRANT

To:        Any authorized law enforcement officer                                                                       DEC 3 1 2019
                  1 T»r< COMMANDED
              YUU ARL        1 TkTTvr.T. to arrest and..bring
                                                          . .before                               roi ihc I •■'Jiiivjiii
                                                               .. a United States magistrate iiidriaywithnnt             I'/iUiiai lu loiii
                                                                                                                imnftp.sRgarv         Hplay .us

(name ofperson to be arrested) Dmitrii Makarenko a/k/a "Dmitry!"                                                            (Deputy Cieft.)
who is accused of an offense or violation based on the following document filed with the court;

     Indictment             □ Superseding Indictment            □ Information          □ Superseding Information             □ Complaint
□ Probation Violation Petition                □ Supervised Release Violation Petition            □ Violation Notice □ Order of the Court
This offense is briefly described as follows:
  Conspiracy to export defense articles without a license, in violation of Title 18, United States Code, Section 371; attempt to
  export defense articles without a license, in violation of Title 22, United States Code, Section 2778; and money laundering
  in violation of Title 18, United States Code, Sectlos 1956(a)(2)(A).




Date:           Gh'ijn                                                                            Is^ing officer's signature

City and state:         Miami, Florida                                        Steven M. Larimore, Clerk of Court / Court Administrator
                                                                                                    Printed name and title



                                                                      Return

          This warrant was received on (date)                               , and the person was arrested on (date)
at (city and state)


Date:     I
                                                                                   /            Arresting officer's signature



                                                                                                   Printed name and title
